Citation Nr: 1735233	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability characterized by chest pain.  

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to an initial evaluation greater than 30 percent prior to December 4, 2015, and greater than 70 percent from December 4, 2015 for major depression (claimed as anxiety and stress).

4.  Entitlement to an initial rating greater than 10 percent prior to October 9, 2014, and greater than 20 percent from October 9, 2014, for right ankle ligament injury.  

5.  Entitlement to an initial compensable evaluation prior to December 4, 2015, and greater than 10 percent from December 4, 2015 for bilateral pes planus, claimed as left and right foot condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 2007 to January 2010. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2012 Report of General Information the Veteran requested a hearing, indicating she would like the first available Travel Board or videoconference.  Then, as recently as February 2016 the Veteran submitted a statement that she would like to continue her appeal to the Board, and if a hearing was necessary, she would like a videoconference hearing.  This statement does not amount to a withdrawal of her earlier hearing request, but rather specifies the type of hearing she prefers, a videoconference hearing.  To date, no hearing has been scheduled or conducted.  Accordingly, remand is required to comply with the Veteran's request.  38 C.F.R. § 20.702.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing regarding the issues on appeal at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at her latest address of record, as well as to her representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

If the Veteran wishes to withdraw her request for a hearing, she should do so by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


